DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 11/17/2022.
Objection to drawing is maintained.
Claim 1, 2, 4, 8, 9, 11, and 15-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4 of U.S. Patent No. 11341288. 
Claims 1-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20120110595 by Reitman et al.
This action is made Final.
Examiner Note
Applicants are encouraged to request an interview before responding to this action.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text on the drawings is not clearly visible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. Specifically please review figs.1A-E, 3. 
---- This page is left blank after this line ----
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9:

    PNG
    media_image1.png
    191
    648
    media_image1.png
    Greyscale


(Response 1) The claim 1 discloses:
1. (Currently amended) A method comprising: 
receiving in a computing device a request to revert a CAD model to a saved state that is saved in storage, wherein the model is a computer-aided design model that comprises a component; 
with a processor of the computing device, retrieving a checkpoint associated with the saved state, the checkpoint comprising a reference to a prior checkpoint and a list of changed components in the model that were changed since the prior checkpoint; 
processing the prior checkpoint with the processor to compare the prior checkpoint with a current state of the model, the processing comprising identifying that the component of the model is present in the list of changed components; and 
with the processor, changing the component in the model based on the list of changed components to revert the model to the saved state.

Examiner agrees with applicant that Reitman prior art does not disclose the word “compare”/”comparison”. However to complete the claim analysis lets walk through the claim to understand the mapping. 
There are no details disclosed for the prior checkpoint or what it comprises. The processing the prior checkpoint with the processor to compare the prior checkpoint with a current state of the model, solely hinge on processing to identifying that the component of the model is present in the list of changed components (the list is in “the checkpoint” and not in the “prior checkpoint”). In other words, the comparing is no more than checking if the list of components has the said component. Again there is nothing in the claim the identifies the component uniquely or has any operation being performed on the said component or distinguishes it from any component in the list of components. So, the component could be any component on the list of components. 
In Reitman prior art, the list of changes to component(s) is the undo stack, having change instructions. The operation to undo changes for “a component”  (the revert limitation), it has to be necessarily be present on the undo stack to undo changes to revert back to prior state. Relating to mapped Fig. 5B in the prior art [0127] & [0156] states:
[0127] Steps 510-514 may be repeated one or more times, generating additional change instructions, and modifying the same CAD object or a different CAD object. In some embodiments, each change instruction represents a difference or delta from a previous state of the CAD model or object. For example, a first change instruction may represent an extrusion of a face made by a user. A second change instruction may then represent a chamfer of the extruded face. A third change instruction may then represent a notch or cut into the chamfered surface of the extruded face. Accordingly, each instruction may be based on the result of a previous change instruction. One skilled in the art may readily appreciate how execution of each change instruction in order may result in following the steps made by the user to bring the CAD model from the starting state to a present state. At step 516, in some embodiments, the user may request to return to an intermediate state of the CAD model. This may be done, for example, because the user decides not to keep one or more recent modifications to the CAD objects. In one embodiment, the user may select through a user interface to return to the intermediate state. In a further embodiment, the user interface may present a chain, tree, branching chain or other depiction of the various change instructions, allowing a user to select any intermediate state of the CAD model to return to. 

[0156] The use of change instructions to manage consistency of models in concurrent use of a plurality of applications may provide further benefits. If after making modifications in a second application, such as a CAD assembly program, the user decides that the first modification in the CAD modeling program was inappropriate, typically, the user may have to reload the first model, losing the benefits of the engineering analysis. However, in one embodiment of the present system, change instructions may be used to return to prior states of the object or model, and thus may be used to manage undo stacks across a plurality of applications using a common data model. In one embodiment, undoing an operating in an active common data model application may cause undoing all of the related operations performed subsequently in inactive common data model applications automatically.

The prior state could be the saved state in the checkpoint. The limitation was rejectd with mapping showing that the checkpoint has a list (list having delta changes), and undo list was mapped in [0127]-[0128] Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163]. The annotated [0156] is the description related Fig.5B. Interpretation for the rejection is that if the component is modified, it would always be on the list of component (hence on the undo stack) and can always be reverted back to the prior state (saved as delta on checkpoint/version). For at least this reason the mapping as presented meets the limitation.
One way to overcome this rejection is to distinguish why said component would/would not be on the list of components. Distinguishing list of components from undo stack and specifically claiming that the said component is modified to start with after the checkpoint. Applicants are welcome to request an interview to further discuss this limitation.
(Argument 2) Applicant has argued in Remarks Pg.9:

    PNG
    media_image2.png
    190
    630
    media_image2.png
    Greyscale


(Response 2) The list is mapped to the undo stack. Further by the same token the current specification does not show the limitation “processing the prior checkpoint with the processor to compare the prior checkpoint with a current state of the model, the processing comprising identifying that the component of the model is present in the list of changed components;”
The compare is listed in following paragraphs (other than claim), none of which show the complete limitation with reverting the component to saved state. E.g. See [0108].

    PNG
    media_image3.png
    328
    703
    media_image3.png
    Greyscale

First the checkpoint has both changed and unchanged components (different than claim) and then the if the component(s) are on the list they are not reverted? (also contrary to current claim)?
(Argument 3) Applicant has argued in Remarks Pg.8:

    PNG
    media_image4.png
    132
    672
    media_image4.png
    Greyscale


(Response 3) The drawings remain objected to because although the colored drawings (also submitted originally) may be slightly better than the black and white copies, are not the ones printed on the published PGPUB or US Patent document. The published version containing black and white drawings would remain unreadable. Examiner has noted the petition filed and its outcome. For at least this reason the applicant is given another opportunity to rectify this issue.
---- This page is left blank after this line ----
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4, 8, 9, 11, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4 of U.S. Patent No. 11341288. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are broader version of the allowed claims and also claiming same method steps performed in different statutory classes (medium & system). Please see detailed mapping of the rejection showing rationale for obviousness.
Instant Application 17/752,770
U.S. Patent No. 11341288
(Parent of Instant Application)
Explanation of mapping for why limitations are not patentably distinct.
1. A method comprising: 





receiving in a computing device a request to revert a CAD model to a saved state that is saved in storage, wherein the model comprises a component; 






with a processor of the computing device, retrieving a checkpoint associated with the saved state, the checkpoint comprising a reference to a prior checkpoint and 









a list of changed components in the model that were changed since the prior checkpoint; 


processing the prior checkpoint with the processor to compare the prior checkpoint with a current state of the model, the processing comprising identifying that the component of the model is present in the list of changed components; and 

with the processor, changing the component in the model based on the list of changed components to revert the model to the saved state.
1. A method performed by a computer including a processor and memory, the method comprising, the computer: 



receiving a request to revert a current state of a computer-aided design assembly model stored in the memory to a previous state, wherein the model comprises a plurality of components each of which components represents a part of the design assembly; 




retrieving a saved checkpoint representing the previous state, the checkpoint comprising a reference to a prior checkpoint representing a prior state of the model preceding the previous state; displaying in a user interface a checkpoint tree of user-created checkpoints including the saved checkpoint and the prior checkpoint, wherein the request is received in response to a user selection of the saved checkpoint in the checkpoint tree; 

creating a list of changed components including one or more components in the previous state of the model that were changed relative to the prior state; 

comparing the list of changed components to the plurality of components in the current state of the model to identify a component that has a different version in the current state than in the previous state; and 


reverting the model to the previous state by at least replacing the version of the identified component in the current state of the model with the version from the previous state of the model.
Use of computer is cited in preamble in patent and repeated for each limitation in instant application. This does not make them patentably distinct.

(a) Patent is more specific defining a current state, from which reverting is requested. 
(b) The “saved state” is the “previous states”. 
(c) Instant application performs it for one component as compared to plurality of components in patent, making this obvious for one component.

(d) retrieval is performed for the saved/previous state (see (b) above).
(e) Patent’s “prior state” as checkpoint is additional limitation and instant claim is broader.
(f) the displaying limitation is additional in the patent.







Sentence is structured differently but take the delta (as a list of changed components) between the between the two states.

Sentence is structured differently but identifies the list of changed components between the between the two states.





Sentence is structured differently but take the delta (as a list of changed components), between the two states, and reverts it back.
2. The method of claim 1, wherein reverting the model to the saved state comprises replacing only those components of the model which have been changed since the prior checkpoint, while preserving any components of the model which have not been changed since the prior checkpoint.


2. The method of claim 1, wherein reverting the current state of the model to the previous state comprises replacing versions of only those components of the current state of the model that have been changed relative to the prior checkpoint, while preserving any components of the current state of the model that have not been changed relative to the prior checkpoint.
The model also represents the current state, the saved state and previous state are synonymous as they represent earlier saved state. Rest of the limitation is nearly identical with same scope.
4. The method of claim 2, wherein processing the prior checkpoint comprises retrieving a second prior checkpoint and a list of components changed in the model between the prior checkpoint and the second prior checkpoint.
4. The method of claim 1, further comprising retrieving a second prior checkpoint and adding components changed in the model between the prior checkpoint and the second prior checkpoint to the list of changed components.
The sentence again is structured differently, and the patented claim not only retrieves the changed components between the prior checkpoint and second prior checkpoint (as in instant claim) but also adds the components to the model. Therefore the current claim broader as it does not disclose the step of adding.
Claim 8 (A non-transitory computer-readable medium claim) disclosing similar limitations as claim 1, and rationale as presented for claim 1.
Claim 1
Since the non-transitory computer-readable medium claim of the instant invention is a claim performed on a computer executing the similar steps as computerized method claim, the medium claim would also be obvious.
Claim 15 (system claim) disclosing similar limitations as claim 1, and rationale as presented for claim 1.
Claim 1
System performing the computerized method steps of patent’s claim 1, where the system is generically recited would also be obvious and rejected with same mapping.
Claim 9 (medium performing steps) & 16 (system performing steps) disclose similar limitation as claim 2 as above. 
Claim 2
Rejected with same rationale as claim 2 above.
Claim 11 (medium performing steps) & 17 (system performing steps) disclose similar limitation as claim 4 as above. 
Claim 4
Rejected with same rationale as claim 4 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20120110595 by Reitman et al.
Regarding Claim 1 (Updated 12/16/2022)
Reitman teaches a  method comprising: receiving in a computing device a request to revert a model (Reitman: Abstract) to a saved state that is saved in storage (Reitman: [0054]-[0056][0123]) , wherein the model is a computer-aided design model that comprises a component (Reitman:  [0127] and in addition showing a CAD model (CAD standing for computer aided design)  Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163] as undo stack; component could be a face as in [0127]); with a processor of the computing device (Reitman: [0005]) , retrieving a checkpoint associated with the saved state (Reitman:  [0127]-[0128] Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163]), the checkpoint comprising a reference to a prior checkpoint and a list of changed components in the model that were changed since the prior checkpoint (Reitman:  Fig.5B & [0122]-[0133] e.g. "... [0123] In brief overview, at step 510, a user may modify a CAD object using a CAD application. If this is the first modification to the CAD object since a previous finalization, at step 512, the CAD application may store a starting state of the CAD object or model. At step 514, the CAD application may create and store a change instruction representative of the modification...." and Fig.6C [0157]-[0163]); processing the prior checkpoint with the processor to compare the prior checkpoint with a current state of the model, the processing comprising identifying that the component of the model is present in the list of changed components (Reitman: [0081] "...An application may modify an information item by inserting or deleting IDs. In some embodiments, each ID or sub-part of an ID corresponds to a version of the information item, and may correspond to or be associated with data representative of the version, which may comprise a full set of the data or a delta or different set from a prior version...." – the difference/delta here is the list in the version; also see [0127]-[0128] Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163], [0157] showing undo stack (list) for a face component ); and with the processor, changing the component in the model based on the list of changed components to revert the model to the saved state (Reitman: [0116]"... Thus, each internal change instruction may represent a delta or difference from a previous modification, and the sum of all of the internal change instructions may represent a modification from a first, consistent state of the model on a first line of equivalence (e.g. the temporary copy) to a second state of the model on a second line of equivalence. While the change instructions are internal, the user may step forward or back through them, unapplying and applying one or more of the intermediate modifications to return to any intermediate, but consistent, state of design...."; Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163]) .
Regarding Claims 2, 9 & 16
Reitman teaches wherein reverting the model to the saved state comprises replacing only those components of the model which have been changed since the prior checkpoint, while preserving any components of the model which have not been changed since the prior checkpoint (Reitman:  Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163] teaching this inherently because the only the changes recorded to being with as shown specifically in [0123], [0125][0145])..
Regarding Claims 3, 10 & 18
Reitman teaches the method of claim 2 wherein the prior checkpoint is an entry checkpoint associated with a base model, and the base model is used as the prior version of the model (Reitman Fig.6A).
Regarding Claims 4, 11 & 17
Reitman teaches the method of claim 2, wherein processing the prior checkpoint comprises retrieving a second prior checkpoint and a list of components changed in the model between the prior checkpoint and the second prior checkpoint (Reitman: Fig.6A and associated disclosure [0125][0145]).
Regarding Claims 5, 12 & 19
Reitman teaches the method of claim 1, wherein the list of changed components comprises: a first component changed by an explicit change made to the model by an express instruction to change the model, and a second component changed by a derived change made to the model as a result of the explicit change in order to satisfy one or more parametric constraints on the model (Reitman: [0086]).
Regarding Claims 6, 13 & 20
Reitman teaches the method of claim 1, wherein reverting the model to the saved state comprises: retrieving a base model associated with an entry checkpoint, retrieving a series of one or more checkpoints between the entry checkpoint and the checkpoint associated with the saved state, the series of checkpoints comprising a set of one or more changed components, identifying components in the model corresponding to the changed components, and replacing the identified components with the changed components to the base model (Reitman: [0081] [0116]  Fig.5B & [0122]-[0133] and Fig.6C [0157]-[0163] teaching this inherently because the only the changes recorded to being with as shown specifically in [0123] “In brief overview, at step 510, a user may modify a CAD object using a CAD application. If this is the first modification to the CAD object since a previous finalization, at step 512, the CAD application may store a starting state of the CAD object or model. At step 514, the CAD application may create and store a change instruction representative of the modification....", [0125] & [0145]).
Regarding Claims 7, 14
Reitman teaches the method of claim 6, wherein the list of changed components comprises: a first component changed by an explicit change made to the model by an express instruction to change the model, and a second component changed by a derived change made to the model as a result of the explicit change in order to satisfy one or more parametric constraints on the model (Reitman: [0086]).
Regarding Claim 8 (Updated likewise as claim 1 on 12/16/2022)
Reitman teaches a non-transitory computer-readable medium  (Reitman: [0170]) storing instructions that, when executed by a processor (Reitman: [0005]) , cause the processor to perform the same instructions/steps as claim 1 and is rejected in similar manner as claim 1. 
Regarding Claim 15 (Updated likewise as claim 1 on 12/16/2022)
Reitman teaches a system (Reitman: Fig.1B) , comprising: a storage for storing a CAD model  (Reitman: Abstract showing use of CAD model) in a saved state (Reitman: [0054]-[0056][0123]) ; and a processor programmed  (Reitman : [0005]) to perform the same instructions/steps as claim 1 and is rejected in similar manner as claim 1.
----- This page is left blank after this line -----

Relevant Prior Art of Record
US 8654145 B2 by Kasprzak; Kristopher C. et al teaches A modification attempted by a user in a feature-based parametric modeling may provide a result different than that expected by the user, since most edits require a "roll back" of a history tree to the state wherein the geometry was originally created. Upon completing the edit, the tree rolls forward, taking into account the changes you have made. A problem arises when a parent feature is destroyed and now a child feature can no longer properly bind. The disclosed invention solves this problem by rolling back the tree to find the last successful bind made by the child, and then roll the model forward such that all downstream binding occurs with the successful bind in-tact (Abstract).
US 8510087 B2 by Mattson; Howard Charles Duncan et al shows The system rolls back the model to the initial state (step 735).
US 5815154 A by Hirschtick; Jon K.et al (circa 1998) teaches rollback in graphical interface (Col.8 Lines 32-67). This may be used for tree based ordering approach as well. 
---- This page is left blank after this line ----

Conclusion
All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line -----Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147
Friday, December 16, 2022